Exhibit 10.1


 
Employment Agreement
 


 


 
SYNTHETECH, INC.
 


 


 
Gregory Robert Hahn
 


 


 


 


 


 


 
Dated as of August 30, 2006
 

-1-

--------------------------------------------------------------------------------



 
Employment Agreement
 
This Employment Agreement (this "Agreement"), dated as of August 30, 2006, is
between Synthetech, Inc., an Oregon corporation ("Employer"), and Gregory Robert
Hahn ("Executive").
 
RECITALS
 
A.     Employer desires to retain the services of Executive upon the terms and
conditions set forth herein.
 
B.     Executive is willing to provide services to Employer upon the terms and
conditions set forth herein.
 
AGREEMENT
 
For and in consideration of the foregoing premises and for other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, Employer and Executive hereby agree as follows:
 
1.
EMPLOYMENT

 
Employer will employ Executive and Executive will accept employment by Employer
as its President and Chief Operating Officer. Executive will have the authority,
subject to Employer's Articles of Incorporation and Bylaws, as may be granted
from time to time by the Board of Directors of Employer (the "Board of
Directors"). Executive will perform the duties assigned to the President and
Chief Operating Officer in Employer's Bylaws, the duties customarily performed
by the President and Chief Operating Officer of a corporation which is, in all
material respects, similar to Employer and such other duties as may be assigned
from time to time by the Board of Directors, which relate to the business of
Employer or any subsidiaries or parent company of Employer or any business
ventures in which Employer or any subsidiaries or parent company of Employer may
participate.
 
2.
ATTENTION AND EFFORT

 
Executive will devote the necessary time, ability, attention and effort to
Employer's business and will serve its interests during the term of this
Agreement; provided, however, that Executive may devote reasonable periods of
time to (a) engaging in personal investment activities, (b) serving on the board
of directors of other corporations, and (c) engaging in charitable or community
service activities, so long as none of the foregoing additional activities (x)
materially interfere with Executive's duties under this Agreement or (y) violate
paragraph 8.
 
3.
TERM

 
Unless otherwise terminated pursuant to paragraph 6 of this Agreement,
Executive's term of employment under this Agreement shall commence on his first
day of full-time employment at Employer's headquarters in Albany, Oregon (such
date being referred to herein as the "Commencement Date") and shall expire on
the third anniversary of the Commencement Date; provided, however, that,
commencing on the third anniversary of the Commencement Date and on each
anniversary thereafter on which the term of this Agreement may be scheduled to
expire and
 
 
-2-

--------------------------------------------------------------------------------

 
subject to paragraph 6, the expiration date of the term of Executive's
employment hereunder shall automatically be extended for two additional years
unless, not later than the date 90 days prior to the expiration of the then
existing term, either party gives the other written notice that the expiration
date shall not be so extended; and, provided, further, that if a Change in
Control (as defined in paragraph 7.4) of Employer occurs less than one year
prior to the then applicable expiration date and Executive's employment with
Employer is not terminated in connection with such Change in Control, the term
of this Agreement shall automatically extend until the first anniversary of the
date on which the Change in Control occurs.
 
Notwithstanding anything to the contrary, this Agreement shall terminate and be
of no other force and effect if Executive does not commence full-time employment
at Employer's headquarters in Albany, Oregon on or before October 1, 2006.
 
4.
COMPENSATION

 
Commencing on the Commencement Date and continuing during the term of this
Agreement, Employer agrees to pay or cause to be paid to Executive, and
Executive agrees to accept in exchange for the services rendered hereunder by
him, the following compensation:
 

4.1.
Base Salary

 
Executive's compensation shall consist, in part, of an annual base salary. Up
until the first Anniversary of the Commencement Date, Executive’s annual base
salary shall be $190,000, before customary payroll deductions. Such annual base
salary shall be paid in substantially equal installments and at the same
intervals as other officers of Employer are paid, and shall be prorated for any
partial years. The Compensation Committee of the Board of Directors (the
"Compensation Committee") shall determine any increases in the annual base
salary in future years.
 

4.2.
Bonus

 

4.2.1
Signing Bonus

 
Employer shall pay to Executive a signing bonus of $76,758, with $35,000 to be
paid upon the Commencement Date and, so long as Executive continues as an
officer or employee of Employer, $21,000 on the six-month anniversary of the
Commencement Date and $20,858 on the first anniversary of the Commencement Date.
Notwithstanding the foregoing, all such amounts shall become due and payable
upon termination of Executive's employment by Employer other than for Cause (as
defined in paragraph 7.5) or by Executive with "Good Reason" (as defined in
paragraph 7.6) or upon the closing of a Change in Control (as defined in
paragraph 7.4).
 

4.2.2
Performance Bonus

 
Executive may be entitled to receive, in addition to the annual base salary
described above, an annual bonus in an amount (up to 45% of Executive's base
salary, although in the case of exceptional performance, as determined by the
Compensation Committee in its sole discretion, a bonus of greater than 45% may
be awarded) to be determined by the Compensation Committee, in its sole
discretion. The Compensation Committee shall determine the performance
objectives relating to the annual bonus for a given fiscal year prior to the
beginning of that year and shall determine achievement of performance objectives
in its sole discretion. Any annual bonus will be paid to Executive no later than
30 days after completion of Employer's audited financial statements for the
fiscal year for which
 
 
-3-

--------------------------------------------------------------------------------

 
such bonus applies. If (a) Executive's employment with Employer terminates as a
result of expiration of the term of this Agreement or termination by Employer
other than for Cause or by Executive with Good Reason or due to Executive's
death or total disability (as defined in paragraph 6.3) and (b) actual
performance for the fiscal year during which such termination occurs achieves
the performance objectives established by the Compensation Committee for such
fiscal year, Executive shall be entitled to receive, no later than 30 days after
completion of Employer's audited financial statements for the applicable fiscal
year, an annual performance bonus, the amount of which shall be prorated (based
on the number of days during such fiscal year Executive was employed by Employer
prior to such termination). Notwithstanding the foregoing, the first performance
bonus objectives determined by the Compensation Committee shall cover the period
from the Commencement Date through March 31, 2007 and the amount of the
potential bonus shall be pro rated for such partial fiscal year.
 

4.3
Equity Awards

 

4.3.1
Initial Options

 
At the first meeting of the Compensation Committee after the Commencement Date,
Employer will grant incentive stock options ("Initial Options") to purchase
300,000 shares of Employer's Common Stock under Employer's 2005 Equity Incentive
Plan (the "Plan").
 
The per share exercise price of the Initial Options will be equal to the fair
market value per share of Employer's Common Stock as determined by the
Compensation Committee as of the grant date thereof. Unless otherwise agreed by
Executive, the Initial Options will be evidenced by a stock option agreement, in
substantially the form customarily used by Employer. Subject to accelerated
vesting described in the stock option agreement (a) 100,000 of the Initial
Options shall vest as of the Commencement Date and (b) so long as Executive
continues as an officer or employee of Employer, an additional 100,000 of the
Initial Options shall vest on each of the first and second anniversaries of the
Commencement Date.
 

4.3.2
Additional Equity Awards

 
The Compensation Committee shall determine any grants of restricted stock,
additional options or other equity-based awards to be made to Executive under
the Plan or otherwise in future years.
 

4.4
Withholding

 
Employer shall withhold from any payments under this Agreement all federal,
state, city or other taxes as may be required pursuant to any applicable law,
governmental regulation or ruling.
 
5.
BENEFITS; KEY-MAN LIFE INSURANCE; INDEMNIFICATION

 

5.1
Benefits; Vacation

 
Commencing on the Commencement Date and continuing during the term of this
Agreement, Executive will be entitled to participate, subject to and in
accordance with applicable eligibility requirements, in fringe benefit programs
as shall be available generally to officers and employees of Employer or which
may be provided specifically for Executive from time to time by action of the
Compensation Committee (or any other person or committee appointed by the Board
of Directors to
 
 
-4-

--------------------------------------------------------------------------------

 
determine fringe benefit programs). Executive shall be entitled to four weeks of
vacation, in addition to paid holidays offered by Employer generally to its
employees, on an annual basis.
 

5.2
Vehicle

 
Employer will secure a lease for a mutually agreed upon automobile that
Executive will utilize during the term of his employment with Employer, and
Employer shall pay all expenses related to the use of such automobile,
including, but not limited to, financing, operation and maintenance of the
automobile and all standard liability, collision and comprehensive insurance for
the use of such automobile.
 

5.3
Moving and Commuting Expenses

 
Employer will pay up to $ 50,000 of Executive's reasonable out-of-pocket moving
expenses incurred in connection with Executive's relocation to Oregon and item
(a) below. Employer will also pay Executive's reasonable expenses incurred until
the later of August 2007 and the first anniversary of the Commencement Date for
(a) temporary accommodation in connection with his relocation to Oregon.
Employer will pay for his commuting expense between his current residence and
Oregon prior to his relocation to Oregon; provided, however, that Employer will
not pay for more than (b) above, two such commuting trips per 30-day period or
for air travel other than coach class, in each case without the prior approval
of Employer's Chairman.
 

5.4
Key-Man Life Insurance

 
At Employer's request, Executive shall cooperate with Employer in obtaining, at
Employer's expense, key-man life insurance policies on Executive's life, with
Employer to be the beneficiary of any such policies. Employer's inability to
obtain such insurance due to lack of insurability of Executive shall not be
deemed a breach of this Agreement.
 

5.5
Indemnification

 
Employer agrees that it will indemnify Executive against liability as an officer
of Employer and, to the extent he acts in such capacity, as a director or an
officer of any of Employer's affiliates, to the fullest extent permitted by
applicable law. To the fullest extent permitted by applicable law, Employer
agrees to advance and pay all reasonable legal fees and costs on behalf of
Executive to defend Executive against any and all claims against Executive
relating to his position as an officer and director of Employer, and Executive
shall have the right to select his legal counsel to defend him against any and
all such claims, provided that such counsel must be reasonably acceptable to
Employer
 

5.6
Individual Life Insurance

 
Subject to Executive's eligibility therefore, Employer shall secure and maintain
during the term of Executive’s employment with Employer a standard term life
insurance policy in the aggregate amount of $190,000 for the benefit of
Executive and his designated beneficiaries.
 
6.
TERMINATION

 
In addition to the termination of this Agreement pursuant to the final paragraph
of paragraph 3, employment of Executive pursuant to this Agreement may be
terminated as follows, but in any
 
 
-5-

--------------------------------------------------------------------------------

 
case, the provisions of paragraph 8 hereof shall survive the termination of this
Agreement and the termination of Executive's employment hereunder:
 

6.1.
By Employer

 
With or without Cause (as defined below), Employer may terminate the employment
of Executive at any time during the term of employment upon giving Executive at
least thirty (30) days' prior written notice thereof. The effective date of the
termination of Executive's employment shall be the date on which such applicable
30-day period expires; provided, however, that Employer may, upon notice to
Executive and without reducing Executive's annual base salary during such 30-day
period, excuse Executive from any or all of his duties during such period and
request Executive to immediately resign as a Director, if applicable, and
officer of Employer, whereupon, if requested to so resign, Executive shall
immediately resign.
 

6.2.
By Executive

 
Executive may terminate his employment at any time upon giving Employer, in the
case of termination by Executive (a) other than with Good Reason, at least
90 days' prior written notice thereof and (b) with Good Reason, at least 30
days' prior written notice thereof. The effective date of the termination of
Executive's employment shall be the date on which such applicable 90 or 30-day
period expires; provided, however, that Employer may, upon notice to Executive
and without reducing Executive's annual base salary during such 90 or 30-day
period, excuse Executive from any or all of his duties during such period and
request Executive to immediately resign as a Director, if applicable, and
officer of Employer, whereupon, if requested to so resign, Executive shall
immediately resign. Any such resignation at Employer's request following
Executive's notice of termination other than with Good Reason shall not be
deemed to represent termination of Executive's employment by Employer for
purposes of this Agreement or otherwise, but shall be deemed voluntary
termination by Executive of his employment without Good Reason.
 

6.3.
Automatic Termination

 
This Agreement and Executive's employment hereunder shall terminate
automatically upon the death or total disability of Executive. The term "total
disability" as used herein shall mean Executive's inability to perform the
duties set forth in paragraph 1 hereof, with or without reasonable
accommodation, for a period or periods aggregating 120 calendar days in any
12-month period as a result of physical or mental illness, loss of legal
capacity or any other cause beyond Executive's control, unless Executive is
granted a leave of absence by the Board of Directors. Executive and Employer
hereby acknowledge that Executive's ability to perform the duties specified in
paragraph 1 hereof is of the essence of this Agreement. Termination hereunder
shall be deemed to be effective immediately upon Executive's death or a
determination by the Board of Directors of Executive's total disability, as
defined herein.
 
7.
TERMINATION PAYMENTS

 
In the event of termination of the employment of Executive, all compensation and
benefits set forth in this Agreement shall terminate except as specifically
provided in this paragraph 7:
 
 
-6-

--------------------------------------------------------------------------------

 

 
7.1.
Termination by Employer Without Cause or by Executive With Good Reason, or Upon
Change in Control of Employer

 
If Employer terminates Executive's employment without Cause, or if Executive
terminates his employment with Good Reason, or if Executive's employment is
terminated upon a Change in Control of Employer (as defined in paragraph 7.4
below), in each case prior to the end of the term of this Agreement, Executive
shall be entitled to receive immediately and in a lump sum payment:
(a) termination payments equal to (i) $570,000 if such termination occurs prior
to the first anniversary of the Commencement Date, or (ii) 200% of Executive's
then-current annual base salary if such termination occurs after the first
anniversary of the Commencement Date and (b) any unpaid annual base salary and
unpaid fringe benefits under paragraph 5.1 that have accrued as of the date
termination of Executive's employment becomes effective (or, if applicable, up
to the end of the 90 or 30-day period referenced in paragraphs 6.1 or 6.2) and
(c) performance bonus payments pursuant to paragraph 4.2.2, except such
performance bonus payments shall be made by Employer in accordance with payment
provisions and terms set forth in paragraph 4.2.2 (e.g. payment shall be no
later than 30 days after completion of Employer's audited financial statements
for the applicable fiscal year and shall be calculated based upon prorated
calculations, if applicable, as provided for by paragraph 4.2.2). If Executive
is terminated by Employer for Cause, Executive shall not be entitled to receive
any of the foregoing benefits, other than any accrued but unpaid annual base
salary and other benefits set forth in clause (b) above.
 

 
7.2
Termination by Executive Without Good Reason; Termination Because of Death or
Total Disability

 
In the case of the termination of Executive's employment by Executive without
Good Reason or because of his death or total disability, Executive (or his
personal representative, as applicable) shall not be entitled to receive any
payments hereunder other than any accrued but unpaid annual base salary and
other benefits set forth in clause (b) of paragraph 7.1 hereof and performance
bonus payments pursuant to paragraph 4.2.2, except that such performance bonus
payments shall be made in accordance with the payment provisions and terms set
forth in paragraph 4.2.2 (e.g. payment shall be made no later than 30 days after
completion of Employer’s audited financial statements for the applicable fiscal
year and shall be calculated based upon prorated calculations, if applicable, as
provided for by paragraph 4.2.2).
 

 
7.3.
Expiration of Term; Termination Pursuant to Paragraph 3

 
Notwithstanding anything to the contrary, in the case of a termination of
Executive's employment as a result of the expiration of the term (as the same
may be extended pursuant to paragraph 3) of this Agreement, Executive shall not
be entitled to receive any payments hereunder other than those set forth in
clause (b) of paragraph 7.1 hereof.
 
If this Agreement is terminated pursuant to the final paragraph of paragraph 3,
Executive shall be entitled to no compensation of any kind.
 

 
7.4.
Definition of Change in Control

 
A "Change in Control" of Employer shall mean: (a) any consolidation or merger of
Employer in which Employer is not the continuing or surviving corporation or
pursuant to which shares of Employer's Common Stock would be converted into the
right to receive cash, securities or other property, other than a merger of
Employer in which the holders of Common Stock immediately
 
 
-7-

--------------------------------------------------------------------------------

 
prior to the merger have the same proportionate ownership of common stock of the
surviving corporation immediately after the merger; (b) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of Employer; (c) the
acquisition by any person (as such term is defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), excluding, for
this purpose, Employer) of any shares of Common Stock (or securities convertible
into Common Stock), if after making such acquisition, such person is the
beneficial owner (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of 30% or more of the outstanding Common
Stock (calculated as provided in paragraph (d) of such Rule 13d-3 in the case of
rights to acquire common stock); or (d) the failure, for any reason, of the
persons comprising the Board of Directors as of the date hereof (the "Incumbent
Board") to constitute at least a majority of the Board of Directors; provided,
however, that any person whose election or nomination for election was approved
by a majority of the persons then comprising the Incumbent Board (other than an
election or nomination of a person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) shall be, for purposes of this Agreement,
deemed to be a member of the Incumbent Board.
 

 
7.5.
Definition of Cause

 
Whenever reference is made in this Agreement to termination being with or
without Cause, "Cause" shall mean cause given by Executive to Employer and shall
include the occurrence of one or more of the following events:
 
(a)     Willful failure or refusal to carry out the lawful duties of Executive
described in paragraph 1 hereof or lawful directions of the Board of Directors
of Employer, which directions are reasonably consistent with the duties herein
set forth to be performed by Executive.
 
(b)     Conviction of or entering a plea of guilty or no contest to a violation
by Executive of a state or federal criminal law involving the commission of a
crime against Employer or its employees or a felony;
 
(c)     Continuous misuse of alcohol or controlled substances or illegal
substances that materially interferes with Executive's performance of his duties
to Employer; deception, fraud, misrepresentation or dishonesty by Executive; any
incident materially compromising Executive's reputation or ability to represent
Employer with the public; any act or omission by Executive that materially
impairs Employer's business, good will or reputation; or any other misconduct;
or
 
(d)     Any material violation of any provision of this Agreement that is not
cured by Executive within 30 days after receipt of written notice thereof given
by Employer.
 

 
7.6
Definition of Good Reason

 
Whenever reference is made in this Agreement to termination being with Good
Reason, "Good Reason" means the occurrence, without Executive's written consent,
of one or more of the following events:
 
 
-8-

--------------------------------------------------------------------------------

 
(a)     Action by Employer which results in a material diminution in the
position held by Executive, or the assignment to Executive of duties materially
inconsistent with his position with Employer, excluding for this purpose
isolated and inadvertent action not taken in bad faith and that is remedied by
Employer within 30 days after receipt of written notice thereof given by
Executive;
 
(b)     Failure by Employer to promptly pay Executive any installment or portion
of his compensation from Employer when earned and due (excluding for this
purpose any inadvertent action not taken in bad faith and that is remedied by
Employer promptly after receipt of written notice thereof given by Executive).
 
(c)     Employer requiring Executive generally to perform his duties to Employer
at a location more than 75 miles outside the Albany, Oregon area, excluding for
this purpose travel outside such area reasonably required in connection with
fulfilling his duties and responsibilities to Employer; or
 
(d)     Any other material breach by Employer of this Agreement that is not
cured by Employer within 30 days after receipt of written notice thereof from
Executive.
 
8.
NONCOMPETITION AND NONSOLICITATION

 

 
8.1.
Applicability

 
This paragraph 8 shall survive the termination of Executive's employment with
Employer or the expiration of the term of this Agreement.
 

 
8.2.
Scope of Competition

 
Executive agrees that he will not, directly or indirectly, during his employment
and for a period of two years from the later of (a) the date on which his
employment with Employer terminates for any reason and (b) the date this
Agreement expires, be employed by, consult with or otherwise perform services
for, own, manage, operate, join, control or participate in the ownership,
management, operation or control of or be connected with, in any manner, any
Competitor. A "Competitor" shall include any entity which, directly or
indirectly, competes with Employer or produces, markets, distributes or
otherwise derives benefit from the production, marketing or distribution of
products that compete with products then produced by Employer or the feasibility
for production of which Employer is then actually studying, or which is
preparing to market or is developing products that will be in competition with
the products then produced or being studied or developed by Employer, in each
case anywhere within such geographic areas as Employer sells or markets its
products at the time of termination of Executive's employment with Employer,
unless released from such obligation in writing by the Board of Directors.
Executive shall be deemed to be related to or connected with a Competitor if
such Competitor is (a) a partnership in which he is a general or limited partner
or employee, (b) a corporation or association of which he is a shareholder,
officer, employee or director, or (c) a partnership, limited liability company,
corporation or association of which he is a member, manager, consultant or
agent; provided, however, that nothing herein shall prevent the purchase or
ownership by Executive of shares which constitute less than five percent of the
outstanding equity securities of a publicly held corporation, if Executive has
no other relationship with such corporation.
 
 
-9-

--------------------------------------------------------------------------------

 

 
8.3.
Scope of Nonsolicitation

 
Executive shall not, directly or indirectly, solicit, influence or entice, or
attempt to solicit, influence or entice, any employee or consultant of Employer
to cease his relationship with Employer or solicit, influence, entice or in any
way divert any customer, distributor, partner, joint venture or supplier of
Employer to do business or in any way become associated with any Competitor.
This subparagraph 8.3 shall apply during the time period and geographical area
described in subparagraph 8.2 hereof.
 

 
8.4.
Assignment of Intellectual Property

 
All concepts, designs, machines, devices, uses, processes, technology, trade
secrets, works of authorship, customer lists, plans, embodiments, inventions,
improvements or related work product (collectively "Intellectual Property")
which Executive develops, conceives or first reduces to practice during the term
of his employment hereunder or within one year after the termination of his
employment hereunder or the expiration of this Agreement, whether working alone
or with others, shall be the sole and exclusive property of Employer, together
with any and all Intellectual Property rights, including, without limitation,
patent or copyright rights, related thereto, and Executive hereby assigns to
Employer all of such Intellectual Property. "Intellectual Property" shall
include only such concepts, designs, machines, devices, uses, processes,
technology, trade secrets, customer lists, plans, embodiments, inventions,
improvements and work product which (a) relate to Executive's performance of
services under this Agreement, to Employer's field of business or to Employer's
actual or demonstrably anticipated research or development, whether or not
developed, conceived or first reduced to practice during normal business hours
or with the use of any equipment, supplies, facilities or trade secret
information or other resource of Employer or (b) are developed, in whole or in
part, on Employer's time or developed using Employer's equipment, supplies,
facilities or trade secret information, or other resources of Employer, whether
or not the work product relates to Employer's field of business or Employer's
actual or demonstrably anticipated research.
 

 
8.5.
Disclosure and Protection of Inventions

 
Executive shall disclose in writing all concepts, designs, processes,
technology, plans, embodiments, inventions or improvements constituting
Intellectual Property to Employer promptly after the development thereof. At
Employer's request and at Employer's expense, Executive will assist Employer or
its designee in efforts to protect all rights relating to such Intellectual
Property. Such assistance may include, without limitation, the following:
(a) making application in the United States and in foreign countries for a
patent or copyright on any work products specified by Employer; (b) executing
documents of assignment to Employer or its designee of all of Executive's right,
title and interest in and to any work product and related intellectual property
rights; and (c) taking such additional action (including, without limitation,
the execution and delivery of documents) to perfect, evidence or vest in
Employer or its designee all right, title and interest in and to any
Intellectual Property and any rights related thereto.
 

 
8.6.
Nondisclosure; Return of Materials

 
During the term of his employment by Employer and following termination of such
employment, he will not disclose (except as required by his duties to Employer),
any concept, design, process, technology, trade secret, customer list, plan,
embodiment, or invention, any other Intellectual Property or any other
confidential information (including, without limitation, customer information),
whether patentable or not, of Employer of which Executive becomes informed or
aware during his
 
 
-10-

--------------------------------------------------------------------------------

 
employment, whether or not developed by Executive. In the event of the
termination of his employment with Employer or the expiration of this Agreement,
Executive will return all documents, data and other materials of whatever
nature, including, without limitation, drawings, specifications, research,
reports, embodiments, software and manuals to Employer which pertain to his
employment with Employer or to any Intellectual Property and shall not retain or
cause or allow any third party to retain photocopies or other reproductions of
the foregoing.
 

 
8.7.
Equitable Relief

 
Executive acknowledges that the provisions of this paragraph 8 are essential to
Employer, that Employer would not enter into this Agreement if it did not
include this paragraph 8 and that damages sustained by Employer as a result of a
breach of this paragraph 8 cannot be adequately remedied by damages, and
Executive agrees that Employer, notwithstanding any other provision of this
Agreement, including paragraph 13 hereof, and in addition to any other remedy it
may have under this Agreement or at law, shall be entitled to injunctive and
other equitable relief to prevent or curtail any breach of any provision of this
Agreement, including this paragraph 8.
 

 
8.8.
Effect of Violation

 
Executive and Employer acknowledge and agree that additional consideration has
been given for Executive entering into this paragraph 8, such additional
consideration, including, certain provisions for termination payments pursuant
to paragraph 7 of this Agreement. Violation by Executive of this paragraph 8
shall relieve Employer of any obligation it may have to make such termination
payments, but shall not relieve Executive of his obligations under this
paragraph 8.
 

 
8.9.
Definition of Employer

 
For purposes of subparagraph 8.2 and subparagraph 8.3 hereof, "Employer" shall
include Employer and any of its subsidiaries or parent corporation and any
business ventures in which Employer or any of its subsidiaries or parent
corporation may participate.
 
9.
REPRESENTATIONS AND WARRANTIES

 
In order to induce Employer to enter into this Agreement, Executive represents
and warrants to Employer as follows:
 

 
9.1
No Violation of Other Agreements

 
Subject to the terms of the agreement between Executive and FMC Corporation, a
true and complete copy of which Executive has delivered to Employer, neither the
execution nor the performance of this Agreement by Executive will violate or
conflict in any way with any other agreement by which Executive may be bound, or
with any other duties imposed upon Executive by corporate or other statutory or
common law.
 

 
9.2
Patents, Etc.

 
Executive has prepared and attached hereto as Schedule A a list of all
inventions, patent applications and patents made or conceived by Executive prior
to the date hereof, which are subject to prior agreement or which Executive
desires to exclude from this Agreement, or, if no such list is
 
 
-11-

--------------------------------------------------------------------------------

 
 attached, Executive hereby represents and warrants to Employer that there are
no such inventions, patent applications or patents.
 
10.
FORM OF NOTICE

 
All notices given hereunder shall be given in writing, shall specifically refer
to this Agreement and shall be personally delivered or sent by telecopy or other
electronic facsimile transmission, by overnight delivery by a nationally
recognized carrier service or by registered or certified mail, return receipt
requested, at the address set forth below or at such other address as may
hereafter be designated by notice given in compliance with the terms hereof:
 

 
If to Executive:
Gregory Robert Hahn

 
1233 Weddington Hills Drive

 
Matthews, NC 28104

 

 
If to Employer:
Synthetech, Inc.

 
1290 Industrial Way

Albany, OR 97321-0210

 
Fax No. (541) 967-9424

Attention: Chairman, Board of Directors

 

 
Copy to:
Perkins Coie LLP

 
1120 NW Couch Street, Tenth Floor

Portland, OR 97209-4128

Attention: David Matheson

Facsimile No.: 503-727-2222

 
If notice is mailed, such notice shall be effective upon mailing, if such notice
is sent by overnight delivery, such notice shall be effective upon the next
business day following delivery to the courier service, or if notice is
personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.
 
11.
ASSIGNMENT

 
This Agreement is personal to Executive and shall not be assignable by
Executive. Employer may assign its rights hereunder to (a) any corporation
resulting from any merger, consolidation or other reorganization to which
Employer is a party or (b) any corporation, partnership, association or other
person to which Employer may transfer all or substantially all of the assets and
business of Employer existing at such time. All of the terms and provisions of
this Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the parties hereto and their respective successors, heirs, legal
representatives and permitted assigns.
 
12.
WAIVERS

 
No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof.
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance. All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.
 
 
-12-

--------------------------------------------------------------------------------

 
13.
ARBITRATION

 
Subject to the provisions of subparagraph 8.7 hereof, any controversies or
claims arising out of or relating to this Agreement shall be fully and finally
settled by arbitration in Portland, Oregon, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect (the
"AAA Rules"), conducted by one arbitrator either mutually agreed upon by
Employer and Executive or chosen in accordance with the AAA Rules, except that
(a) the parties thereto shall have any right to discovery as would be permitted
by the Federal Rules of Civil Procedure for a period of 90 days following the
commencement of such arbitration and the arbitrator thereof shall resolve any
dispute which arises in connection with such discovery and (b) the arbitration
may be conducted by AAA or by such other arbitration service as the parties
agree. The prevailing party shall be entitled to costs, expenses and reasonable
attorneys' fees, and judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.
 
14.
AMENDMENTS IN WRITING

 
No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, nor consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by Employer and
Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by Employer and Executive.
 
15.
APPLICABLE LAW; VENUE

 
This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Oregon, without regard to any rules
governing conflicts of laws. Subject to paragraph 13, the parties irrevocably
consent to the exclusive jurisdiction and venue of the state and federal courts
located in Multnomah County, Oregon in connection with any action relating to
this Agreement.
 
16.
SEVERABILITY

 
If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.
 
17.
HEADINGS

 
All headings used herein are for convenience only and shall not in any way
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
 
 
-13-

--------------------------------------------------------------------------------

 
18.
COUNTERPARTS

 
This Agreement, and any amendment or modification entered into pursuant to
paragraph 14 hereof, may be executed in any number of counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.
 
19.
ENTIRE AGREEMENT

 
This Agreement on and as of the date hereof constitutes the entire agreement
between Employer and Executive with respect to the subject matter hereof and all
prior or contemporaneous oral or written communications, understandings or
agreements between Employer and Executive with respect to such subject matter
are hereby superseded and nullified in their entireties.
 
[Remainder of This Page Intentionally Left Blank.]

-14-

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed and entered into this Employment
Agreement on the date set forth above.
 


EXECUTIVE:
 
/s/ GREGORY ROBERT HAHN
Name: Gregory Robert Hahn
 
 
EMPLOYER:
 
SYNTHETECH, INC.
 
By:    /s/ DR. DANIEL T. FAGAN
Title: Chairman of the Board of Directors

-15-

--------------------------------------------------------------------------------



Schedule A
to
Employment Agreement


 
NONE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-16-


 